DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/07/22 has been entered.  Claims 1, 13- 15 and 19 are amended.  Claim 20 was previously withdrawn and remains withdrawn as being directed to a non-elected invention.  Claims 1- 19 are being addressed by this Action.
Response to Arguments
Applicant’s amendments to claims 13 and 14 have obviated the claim objections made in the Non-Final Office Action, mailed 4/07/22.  As such, the claim objections made in the Non-Final Office Action, mailed 4/07/22 are withdrawn.
Applicant’s amendment to claim 19 obviated the rejection made under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 4/07/22.  As such, the rejection made under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 4/07/22 is withdrawn.
Applicant’s arguments, see pp. 9- 10 of applicant’s Remarks, filed 7/07/22, with respect to the rejection(s) of claim(s) 1- 2, 7- 8 and 15- 17 under 35 U.S.C. 102 as being anticipated by Edwards have been fully considered and are persuasive because Edwards does not disclose the newly added limitations regarding wherein the inner layer and the outer layer are configured to move relative to each other in an axial direction.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gifford, III et al. (US Pat. No. 5,071,425) in view of Edwards (US Pat. No. 3,416,531).  It is noted that applicant’s arguments regarding Edwards are directed to the relative movement of layers feature, for which Gifford is relied upon.
Applicant’s arguments, see pp. 9- 10 of applicant’s Remarks, filed 7/07/22, with respect to the rejection(s) of claim(s) 1- 2, 7- 8 and 12 under 35 U.S.C. 102 as being anticipated by Samson ‘373 have been fully considered and are persuasive because Samson ‘373 does not disclose the newly added limitations regarding wherein the inner layer and the outer layer are configured to move relative to each other in an axial direction.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gifford, III et al. (US Pat. No. 5,071,425) in view of Samson (US Pat. No. 5,702,373) (hereinafter Samson ‘373).  It is noted that applicant’s arguments regarding Samson ‘373 are directed to the relative movement of layers feature, for which Gifford is relied upon.
Claim Objections
Claim 11 is objected to because of the following informalities: ‘wherein the coils comprise a flattened configuration with round edges’ should be amended to - - wherein the plurality of coils of the inner and the outer layer comprise a flattened configuration with round edges - - although it is clear that ‘the coils’ refers to all of the coils recited in claim 1, amending the claim would provide proper antecedent basis and consistency of claim terminology.  Appropriate correction is required.
Claim 13 (line 3) and claim 14 (line 3) are objected to because of the following informalities: ‘the axial strand’ should be amended to - - the at least one axial strand - - to maintain consistency of claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 2, 7- 8 and 15- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Edwards (US Pat. No. 3,416,531).  Edwards is cited in the Non-Final Office Action, mailed 4/07/22.
Regarding claims 1- 2 and 7- 8, Gifford discloses a torque cable (82) (Fig. 2) comprising:
an inner layer (94) (Figs. 2- 4B) comprising a plurality of coils that form a braiding pattern (Col. 5, l. 6- 15 - - The cutter torque cable 94 extends through the lumen of flexible torque member 90, …, the cable 94 should be formed into a tube, typically a braided tube, such as a stainless steel braid); and
an outer layer (90) (Figs. 2- 4B) comprising a plurality of coils that form a braiding pattern (Col. 4, l. 60- 62 - - The flexible torque member 90 will normally be a braided metal cable, typically a stainless steel braided cable),
wherein the inner layer (94) and the outer layer (90) are configured to move relative to each other in an axial direction (Col. 6, l. 49- 62 - - the cutter housing 96 which is fixedly attached to the distal end of the flexible torque member 90….A cutter member 98 is attached to the distal end of cutter torque cable 94, and is able to be rotated and axially translated past aperture 100 formed in the cutter housing 96; since cutter housing 96 is fixedly attached to outer layer (90) and since cutter member 98 is attached to inner layer (94), the inner layer (94) and the outer layer (90) are configured to move relative to each other in an axial direction).  
It is noted that catheter body 82 is that portion of the atherectomy catheter 80 which extends from the manifold housing 16 to a cutter housing 96 at the distal end (Col. 4, l. 52- 54).  Additionally, since rotation of the rotator will result in rotation of the catheter body 82 along its entire length, further resulting in rotation of the cutter housing 96, catheter body 82 as a whole is interpreted as a torque cable (Col. 4, l. 54- 59).  Torque member 90 and cutter torque cabbie 94 are considered first and second layers of the torque cable 82.  It is also noted that applicant similarly discloses two torque cables when referring to relative movement: “The second torque cable 430 and the first torque cable 420 may be configured to move relative to each other in the axial direction” (See P. [0035] of the pre-grant publication).  
While Gifford discloses a braid that necessarily has a braiding pattern, Gifford is silent regarding the type of braiding pattern of the inner and outer layers and does not explicitly disclose
(claims 1- 2 and 7- 8) the braiding pattern(s) as claimed.
However, Edwards discloses a torque cable in the same field of endeavor (Abstract, Col. 1, l. 37- 60 - - since Edwards discloses a flexible catheter with a high degree of torsional rigidity allowing for orientation of the distal end of the catheter tube into a curved path by twisting its proximal end, Edwards discloses a torque cable) 
(claim 1) an inner layer comprising a plurality of coils that form a braiding pattern, wherein a first set of coils (34) (Fig. 6) of the inner layer is directed in a proximal direction and a second set of coils (33) (Fig. 6) of the inner layer is directed in a distal direction (Col. 4, l. 13- 23 - - preliminary braiding operation with spiral strands 34, 33, directed in the proximal direction and distal direction respectively and underlying spiral strands 22, 21); and
an outer layer comprising a plurality of coils that form a braiding pattern, wherein a first set of coils (22) (Figs. 4, 6) of the outer layer is directed in a proximal direction and a second set of coils of the outer layer (21) (Figs. 4, 6) is directed in a distal direction (Col. 3, l. 6- 20; Col. 4, l. 13- 23  - - spiral strands 22, 21, directed in the proximal direction and distal direction respectively and overlying spiral strands 34, 33);
(claim 2) wherein the braiding pattern of the inner layer comprises a half-load pattern (See Fig. 4) (Col. 3, l. 13-20; Col. 4, l. 13- 23 - - preliminary or inner layer follows braiding operation of outer layer and has the half-load pattern shown in Fig. 4; it is noted that the single wire under a single wire and then over a single wire as shown in Fig. 4 is similar to the applicant’s Fig. 7A described in applicant’s Specification as a half-load pattern in P. [0057] - - “FIG. 7A illustrates a half- load pattern in which a single weft wire 608 alternately passes under then over a warp wire 609”);
(claim 7) wherein the first set of coils (34) of the inner layer rotate in a first direction and the second set of coils (33) of the inner layer rotate in a second direction, wherein the first direction is different from the second direction (Col. 4, l. 13- 23 - - preliminary braiding operation with spiral strands 34, 33, directed in the proximal direction and distal direction respectively);
(claim 8) wherein the second direction is opposite the first direction (Col. 4, l. 13- 23 - - preliminary braiding operation with spiral strands 34, 33, directed in the proximal direction and distal direction respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify each of the inner and outer layer braiding pattern(s) associated with Gifford to include a first set of coils directed in a proximal direction and a second set of coils directed in a distal direction, wherein the braiding pattern of the inner layer comprises a half-load pattern, wherein the first set of coils of the inner layer rotate in a first direction opposite the second set of coils of the inner layer as taught by Edwards because it would provide a high degree of torsional rigidity without sacrifice of flexibility in bending (Edwards - - Col. 1, 54- 60).  The motivation for the modification would have been to provide enough torsional rigidity to orient a bent distal end of the catheter tube into a desired anatomy (Edwards - - Col. 1, l. 23- 53).
Regarding claims 15- 17, Gifford discloses a torque cable (82) (Fig. 2) comprising:
an inner layer (94) (Figs. 2- 4B) comprising a plurality of wires that form a braiding pattern (Col. 5, l. 6- 15 - - The cutter torque cable 94 extends through the lumen of flexible torque member 90, …, the cable 94 should be formed into a tube, typically a braided tube, such as a stainless steel braid); and
an outer layer (90) (Figs. 2- 4B) comprising a plurality of wires that form a braiding pattern (Col. 4, l. 60- 62 - - The flexible torque member 90 will normally be a braided metal cable, typically a stainless steel braided cable), and
wherein the inner layer (94) and the outer layer (90) are configured to move relative to each other in an axial direction (Col. 6, l. 49- 62 - - the cutter housing 96 which is fixedly attached to the distal end of the flexible torque member 90….A cutter member 98 is attached to the distal end of cutter torque cable 94, and is able to be rotated and axially translated past aperture 100 formed in the cutter housing 96; since cutter housing 96 is fixedly attached to outer layer (90) and since cutter member 98 is attached to inner layer (94), the inner layer (94) and the outer layer (90) are configured to move relative to each other in an axial direction).  
It is noted that catheter body 82 is that portion of the atherectomy catheter 80 which extends from the manifold housing 16 to a cutter housing 96 at the distal end (Col. 4, l. 52- 54).  Additionally, since rotation of the rotator will result in rotation of the catheter body 82 along its entire length, further resulting in rotation of the cutter housing 96, catheter body 82 as a whole is interpreted as a torque cable (Col. 4, l. 54- 59).  Torque member 90 and cutter torque cabbie 94 are considered first and second layers of the torque cable 82.  It is also noted that applicant similarly discloses two torque cables when referring to relative movement: “The second torque cable 430 and the first torque cable 420 may be configured to move relative to each other in the axial direction” (See P. [0035] of the pre-grant publication).  
Gifford does not explicitly disclose 
(claim 15) expanding or compressing the inner and outer layers upon rotation as claimed.
However, Edwards discloses a torque cable in the same field of endeavor (Abstract, Col. 1, l. 37- 60 - - since Edwards discloses a flexible catheter with a high degree of torsional rigidity allowing for orientation of the distal end of the catheter tube into a curved path by twisting its proximal end, Edwards discloses a torque cable) 
(claim 15) an inner layer (34, 33) (Fig. 6) comprising a plurality of wires that form a braiding pattern, wherein rotation of the torque cable expands the inner layer (Col. 4, l. 30- 41 - - when the catheter is twisted, the spiral strands in one direction are under compression and expand outwardly and the spiral strands in the opposite direction are under tension and contract inwardly; since inner layer (34, 33) has spiral strands in both the distal and proximal directions, the inner layer has a component that has a tendency to expand during the rotation of the torque coil); and
an outer layer (22, 21) (Figs. 4, 6) comprising a plurality of wires that form a braiding pattern, wherein rotation of the torque cable compresses the outer layer (Col. 4, l. 30- 41 - - when the catheter is twisted, the spiral strands in one direction are under compression and expand outwardly and the spiral strands in the opposite direction are under tension and contract inwardly; since outer layer (22, 21) has spiral strands in both the distal and proximal directions, the outer layer has a component that has a tendency to compress during the rotation of the torque coil), and 
wherein a diameter of the torque cable is maintained during rotation (Col. 4, l. 30- 41 - - the braiding interlocks the tension and compression strands, thereby neutralizing the contraction and expansion tendencies, so that there is no contraction or expansion in the tube in order to achieve torsional rigidity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the inner layer braiding pattern such that the inner layer has a component that has a tendency to expand upon rotation and to modify the outer layer braiding pattern such the outer layer has a component that has a tendency to compress upon rotation, wherein a diameter of the torque cable is maintained during rotation because it would neutralize the contraction and expansion tendencies of the tension and compression strands in order to achieve torsional rigidity (Edwards - - Col. 4, l. 30- 41).
Modified Gifford does explicitly not disclose
(claim 16) wherein a first set of wires and a second set of wires of the inner layer respectively rotate in a counterclockwise and clockwise direction as claimed;
(claim 17) wherein a first set of wires and a second set of wires of the outer layer respectively rotate in a clockwise and counterclockwise direction as claimed.
However, Edwards discloses a torque cable in the same field of endeavor (Abstract, Col. 1, l. 37- 60 - - since Edwards discloses a flexible catheter with a high degree of torsional rigidity allowing for orientation of the distal end of the catheter tube into a curved path by twisting its proximal end, Edwards discloses a torque cable) 
(claim 16) wherein a first set of wires (34) of the inner layer (33, 34) rotate in a counterclockwise direction along a longitudinal length of the torque cable toward a proximal end of the torque cable, and a second set of wires (33) of the inner layer (33, 34) rotate in a clockwise direction along the longitudinal length of the torque cable toward a distal end of the torque cable (See Fig. 6) (Col. 3, l. 6- 20 - - These strands are laid in opposite spiral directions; it is noted that applicant’s direction of a coil is defined as, from one viewpoint, when the coil follows a clockwise direction and extends distally from the viewpoint, the coil is directed in a distal direction and from another opposite viewpoint, when the coil follows a clockwise direction and extends proximally from the viewpoint, the coil is direct in a proximal direction, such that when applicant’s definition is applied to Edwards, the rotational direction of the first set of wires (34) which spirals in the distal direction must be clockwise, and the rotational direction of the second set of wires (33) which spirals in the proximal direction must be counterclockwise (See P. [0046] of applicant’s Specification));
(claim 17) wherein a first set of wires (21) of the outer layer (21, 22) rotate in a clockwise direction along a longitudinal length of the torque cable toward a distal end of the torque cable, and a second set of wires (22) of the outer layer (21, 22) rotate in a counterclockwise direction along the longitudinal length of the torque cable toward a proximal end of the torque cable (See Fig. 6) (Col. 3, l. 6- 20; Col. 4, l. 13- 23  - - These strands are laid in opposite spiral directions; spiral strands 22, 21, directed in the proximal direction and distal direction respectively and overlying spiral strands 34, 33; it is noted that applicant’s direction of a coil is defined as, from one viewpoint, when the coil follows a clockwise direction and extends distally from the viewpoint, the coil is directed in a distal direction and from another opposite viewpoint, when the coil follows a clockwise direction and extends proximally from the viewpoint, the coil is direct in a proximal direction, such that when applicant’s definition is applied to Edwards, the rotational direction of the first set of wires (21) which spirals in the distal direction must be clockwise, and the rotational direction of the second set of wires (22) which spirals in the proximal direction must be counterclockwise (See P. [0046] of applicant’s Specification)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the inner braided layer associated with Gifford such that a first set of wires rotates in a counterclockwise direction toward a proximal end and a second set of wires rotates in a clockwise direction toward a distal end and to modify the outer braided layer associated with Gifford such that a first set of wires rotates in a clockwise direction toward a distal end and a second set of wires rotates in a counterclockwise direction toward a proximal end as taught by Edwards because strands arranged in opposite spiral directions accomplish the conflicting requirements of torsional rigidity with flexibility in bending (Edwards - - Col. 1, l. 67- 70).

Claim(s) 1- 2, 5- 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Samson (US Pat. No. 5,702,373) (hereinafter Samson ‘373).  Samson ‘373 is cited in the Non-Final Office Action, mailed 4/07/22.
Regarding claims 1- 2, 7- 8 and 12, Gifford discloses a torque cable (82) (Fig. 2) comprising:
an inner layer (94) (Figs. 2- 4B) comprising a plurality of coils that form a braiding pattern (Col. 5, l. 6- 15 - - The cutter torque cable 94 extends through the lumen of flexible torque member 90, …, the cable 94 should be formed into a tube, typically a braided tube, such as a stainless steel braid); and
an outer layer (90) (Figs. 2- 4B) comprising a plurality of coils that form a braiding pattern (Col. 4, l. 60- 62 - - The flexible torque member 90 will normally be a braided metal cable, typically a stainless steel braided cable),
wherein the inner layer (94) and the outer layer (90) are configured to move relative to each other in an axial direction (Col. 6, l. 49- 62 - - the cutter housing 96 which is fixedly attached to the distal end of the flexible torque member 90….A cutter member 98 is attached to the distal end of cutter torque cable 94, and is able to be rotated and axially translated past aperture 100 formed in the cutter housing 96; since cutter housing 96 is fixedly attached to outer layer (90) and since cutter member 98 is attached to inner layer (94), the inner layer (94) and the outer layer (90) are configured to move relative to each other in an axial direction).  
It is noted that catheter body 82 is that portion of the atherectomy catheter 80 which extends from the manifold housing 16 to a cutter housing 96 at the distal end (Col. 4, l. 52- 54).  Additionally, since rotation of the rotator will result in rotation of the catheter body 82 along its entire length, further resulting in rotation of the cutter housing 96, catheter body 82 as a whole is interpreted as a torque cable (Col. 4, l. 54- 59).  Torque member 90 and cutter torque cabbie 94 are considered first and second layers of the torque cable 82.  It is also noted that applicant similarly discloses two torque cables when referring to relative movement: “The second torque cable 430 and the first torque cable 420 may be configured to move relative to each other in the axial direction” (See P. [0035] of the pre-grant publication).  
While Gifford discloses a braid that necessarily has a braiding pattern, Gifford is silent regarding the type of braiding pattern of the inner and outer layers and does not explicitly disclose
(claims 1- 2, 7- 8 and 12) the braiding pattern(s) as claimed.
However, Samson ‘373 teaches a torque cable in the same field of endeavor (Col. 13, l. 62- 67 - - Designs such as are shown in FIG. 7 may have a high level of stiffness in the proximal section (242) …such a catheter design has exceptional torque transmission. Such a catheter design may be desirable where a catheter is used for coronary or peripheral access) 
(claim 1) an inner layer (244) (Fig. 7) comprising a plurality of coils (206) (Fig. 2) that form a braiding pattern, wherein a first set of coils of the inner layer (244) is directed in a proximal direction and a second set of coils of the inner layer (244) is directed in a distal direction (Col. 7, l. 64- Col. 8, l. 10 - - Half of the ribbons are woven in a clockwise direction (as viewed along the axis of the braid) and the remaining half of the ribbons are woven in a counterclockwise direction; it is noted applicant’s direction of a coil is similarly subjective in that from one viewpoint, when the coil follows a clockwise direction and extends distally from the viewpoint, the coil is directed in a distal direction and from another opposite viewpoint, when the coil follows a clockwise direction and extends proximally from the viewpoint, the coil is direct in a proximal direction (See P. [0046] of applicant’s Specification)); and
an outer layer (246) (Fig. 7) comprising a plurality of coils (206) (Fig. 2 - -each ribbon or braid member in generic Fig. 2 embodiment is labeled 306) that form a braiding pattern, wherein a first set of coils of the outer layer (246) is directed in a proximal direction and a second set of coils of the outer layer (246) is directed in a distal direction (Col. 7, l. 64- Col. 8, l. 10; Col. 13, l. 46- 54 - - similarly to applicant’s Fig. 4A and P. [0046], Samson ‘373 discloses multiple layers of braided sections, 244, 246, each braid layer comprises one ribbon or braid extending in a proximal direction when rotating clockwise and one ribbon or braid extending in a distal direction when rotating counterclockwise);
(claim 2) wherein the braiding pattern of the inner layer comprises a half-load pattern (See Fig. 2) (Col. 7, l. 64- Col. 8, l. 10 - - Half of the ribbons are woven in a clockwise direction (as viewed along the axis of the braid) and the remaining half of the ribbons are woven in a counterclockwise direction in an over-under pattern; it is noted that applicant describes a half-load braiding pattern as “the first set of wires 612 is braided in an over-under pattern with the second set of wires 614” as shown in applicant’s Fig. 5 (See applicant’s Specification P. [0057]);
(claim 7) wherein the first set of coils of the inner layer (244) rotate in a first direction and the second set of coils of the inner layer (244) rotate in a second direction, wherein the first direction is different from the second direction (See Fig. 2) (Col. 7, l. 64- Col. 8, l. 10 - - Half of the ribbons are woven in a clockwise direction (as viewed along the axis of the braid) and the remaining half of the ribbons are woven in a counterclockwise direction);
(claim 8) wherein the second direction is opposite the first direction (See Fig. 2) (Col. 7, l. 64- Col. 8, l. 10 - - Half of the ribbons are woven in a clockwise direction (as viewed along the axis of the braid) and the remaining half of the ribbons are woven in a counterclockwise direction);
(claim 12) wherein the first set of coils of the inner layer (244) and the second set of coils of the inner layer (244) comprise four coils (See Fig. 5) (Col. 13, l. 10- 16 - - a pair of ribbons is placed side by side and treated as the single ribbon was in the variations described in FIGS. 2-4 above in order to create a multiple-ribbon weave that is denser than a single ribbon variation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify each of the inner and outer layer braiding pattern(s) associated with Gifford to include a first set of coils directed in a proximal direction and a second set of coils directed in a distal direction, wherein the braiding pattern of the inner layer comprises a half-load pattern and wherein the first and second sets of coils of the inner layer comprise four coils, wherein the first set of coils of the inner layer rotate in a first direction opposite the second set of coils of the inner layer as taught by Samson ‘373 because the braiding patterns have a high level of stiffness and exceptional torque transmission, wherein such braiding patterns are desirable for coronary or peripheral access (Samson - - Col. 13, l. 62- 67).
Regarding claim 5 and 6, Gifford in view of Samson ‘373 discloses the apparatus of claim 1, Gifford does not disclose
(claims 5 and 6) the width of the first and second sets of coils of the inner layer as claimed.
However, Samson ‘373 teaches a torque cable in the same field of endeavor (Col. 13, l. 62- 67 - - Designs such as are shown in FIG. 7 may have a high level of stiffness in the proximal section (242) …such a catheter design has exceptional torque transmission. Such a catheter design may be desirable where a catheter is used for coronary or peripheral access).  Samson ‘373 further teaching
(claims 5 and 6) wherein a wherein a width of one set of coils (220) is wider than of a width of another set of coils (222) (Fig. 4) (Col. 12, l. 61- 66 - - since it is desirable to balance the size and types of ribbons woven in each direction, if the width of the first set of coils is wider as in claim 5, than the width of the second set of coils is narrower and, consequently, if the width of the first set of coils is narrower as in claim 6, than the width of the second set of coils is wider).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the width of coils associated with Gifford such that one set of coils in a first direction is wider than a width of another set of coils in a second direction as taught by Samson ‘373 because it is desirable to balance the size and types of ribbons woven in each direction (Samson ‘373 - - Col. 12, l. 61- 66).
Gifford in view of Samson ‘373 is silent as to the exact relative width dimensions of the coil sets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wider coil set (220) such that it is at least twice the width of the narrower coil set (222) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the wider coil set (220) would not operate differently with the claimed width and since the braid of Samson ‘373  is expressly constructed in a braid pattern that balances the size and type of coil sets (Col. 7, l. 64- Col. 8, l. 9; Col. 12, l. 61- 66 - - various ribbons may, of course, be of differing size but the sum of the ribbons used in a particular direction should equal those wound in the other direction), the braiding pattern would function appropriately having the claimed relative widths as a person having ordinary skill in the art would be able to balance out a braid pattern wherein one coil set is at least twice the width of another. Further, applicant places no criticality on the range of widths claimed, indicating simply that the width W of the first set of wires 612 is at least twice the width W2 of the second set of wires (See applicant’s Specification at P. [0053]).

Claims 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Edwards (US Pat. No. 3,416,531) as applied to claim 1 above, and in further view of McNiven et al. (US Pub. No. 2018/0126119 A1).  McNiven is cited in the IDS filed 6/07/21.
Regarding claims 3- 4, Gifford in view of Edwards discloses the apparatus of claim 1, Gifford in view of Edwards further disclosing a half-load braiding pattern (see rejection of claim 2 above), but Gifford in view of Edwards does not disclose 
(claim 3) a full-load pattern;
(claim 4) a diamond pattern.
However, McNiven teaches a flexible torque transmitting catheter for navigating tortuous anatomy (Abstract, Ps. [0045]- [0046]) in the same field of endeavor, the catheter including a braided layer (224) 
(claim 3) wherein the braiding pattern of the braided layer (224) (Fig. 6) comprises a full-load pattern (P. [0062] - - full-load single wire over-two, under-two pattern);
(claim 4) wherein the braiding pattern of the braided layer (224) (Fig. 6) comprises a diamond pattern (P. [0062] - - a diamond two wire two-under-two, over-two pattern).
McNiven further discloses that the half-load, full-load and diamond patterns are structurally equivalent braiding patterns (P. [0062]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute one known element (claim 3 - - braided layer having a full- load braiding pattern; claim 4 - - braided layer having a diamond braiding pattern) for another (inner layer having a half-load braiding pattern associated with Gifford in view of Edwards) since the substitution would have yielded predictable results, namely, sufficient flexibility in parts and sufficient stiffness in part necessary to allow the catheter to traverse a patient's tortuous vasculature or other anatomy (McNiven - - P. [0045]; Edwards - - Col. 1, l. 37- 60 - - a flexible catheter with a high degree of torsional rigidity allowing for orientation of the distal end of the catheter tube into a curved path).  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claims 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Samson (US Pat. No. 5,702,373) (hereinafter Samson ‘373) as applied to claim 1 above and in further view of McNiven et al. (US Pub. No. 2018/0126119 A1).  McNiven is cited in the IDS filed 6/07/21.
Regarding claims 3- 4, Gifford in view of Samson ‘373 discloses the apparatus of claim 1, Gifford in view of Samson ‘373 further disclosing a half-load braiding pattern (see rejection of claim 2 above), but Gifford in view of Samson ‘373 does not disclose 
(claim 3) a full-load pattern;
(claim 4) a diamond pattern.
However, McNiven teaches a flexible torque transmitting catheter for navigating tortuous anatomy (Abstract, Ps. [0045]- [0046]) in the same field of endeavor, the catheter including a braided layer (224) 
(claim 3) wherein the braiding pattern of the braided layer (224) (Fig. 6) comprises a full-load pattern (P. [0062] - - full-load single wire over-two, under-two pattern);
(claim 4) wherein the braiding pattern of the braided layer (224) (Fig. 6) comprises a diamond pattern (P. [0062] - - a diamond two wire two-under-two, over-two pattern).
McNiven further discloses that the half-load, full-load and diamond patterns are structurally equivalent braiding patterns (P. [0062]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute one known element (claim 3 - - braided layer having a full- load braiding pattern; claim 4 - - braided layer having a diamond braiding pattern) for another (inner layer having a half-load braiding pattern associated with Gifford in view of Samson ‘373) since the substitution would have yielded predictable results, namely, sufficient flexibility in parts and sufficient stiffness in part necessary to allow the catheter to traverse a patient's tortuous vasculature or other anatomy (McNiven - - P. [0045]).  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Edwards (US Pat. No. 3,416,531) as applied to claim 8 above, and in further view of Flaherty et al. (US Pat. No. 6,375,615 B1). 
Regarding claim 9, it is noted that the rotation of the inner layer of coils at an angle between 90 and 180 is interpreted as the braid angle or pitch angle relative to the longitudinal axis of the coil (See applicant’s Specification at P. [0051] - - “the coils of the first set of wires 612 define a pitch, or the angle at which the coils are disposed with respect to the longitudinal axis Al of the coil”).
Gifford in view of Edwards discloses the apparatus of claim 8, but Gifford in view of Edwards is silent regarding the braid angle.  
However, Flaherty teaches a flexible torque transmitting catheter for navigating tortuous anatomy in the same field of endeavor (Col. 2, l. 18- 28; Col. 3, l. 65- Col. 4, l. 1) having a braided distal section (400) with a braid angle (A) (Figs. 3a’, 3a’’)
Flaherty sets forth that braid angle is a result effective variable, wherein a braid angle of 90 degrees provides maximum torque transfer and a braid angle of 0 degrees provides minimum torque transfer (Col. 7, l. 55- 59).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the braid angle of the first coils of the inner layer rotating in the first direction associated with Gifford in view of Edwards to be an angle between 90 and 180, for the purpose of maximizing torque transmission and stiffness of the braided section (Col. 7, l. 55- 59), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Gifford in view of Edwards discloses the apparatus of claim 1, but Gifford in view of Edwards is silent regarding the picks per inch of the inner layer.
However, Flaherty teaches a flexible torque transmitting catheter for navigating tortuous anatomy in the same field of endeavor (Col. 2, l. 18- 28; Col. 3, l. 65- Col. 4, l. 1) having a braided distal section (400) with a braid angle (A) and picks per inch (PC) (Figs. 3a’, 3a’’)
(claim 10) wherein a picks per inch (PC) of the braided distal section range from 0 to 400 (Col. 7, l. 59- 62 - - Typically, cardiovascular catheters used in procedures such as those described herein utilizing a venous approach have braid angles A that result in a pick count of 50-70 picks per inch; a pick count of 50-70 picks per inch falls within the claim range of 0 to 400 (Col. 7, l. 54- 55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the braid associated with Gifford in view of Edwards to have a picks per inch of the inner layer ranging from 0 to 400 because the braid angle producing the pick count of 50-70 picks per inch is well known in the art of forming typical cardiovascular catheters and would have yielded predictable results, namely, providing access and treatment of the heart (Flaherty - - Col. 7, l. 55- 59; Edwards - - Col. 1, l. 24- 33).  
Alternatively, Flaherty also discloses that the picks per inch (PC) range is also a result effective variable wherein the greater the braid angle the more picks per inch (see above rejection of claim 9), such that it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the picks per inch associated with Gifford in view of Edwards to be in the claimed range of 0 to 400, for the purpose of maximizing torque transmission and stiffness of the braided section (Col. 7, l. 55- 59), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Samson (US Pat. No. 5,702,373) (hereinafter Samson ‘373) as applied to claim 8 above, and in further view of Flaherty et al. (US Pat. No. 6,375,615 B1).  Flaherty is cited in the Non-Final Office Action, mailed 4/07/22.
Regarding claim 10, Gifford in view of Samson ‘373 discloses the apparatus of claim 1, Gifford does not disclose
(claim 10) a picks per inch as claimed.
However, Samson ‘373 teaches a torque cable in the same field of endeavor (Col. 13, l. 62- 67 - - Designs such as are shown in FIG. 7 may have a high level of stiffness in the proximal section (242) …such a catheter design has exceptional torque transmission. Such a catheter design may be desirable where a catheter is used for coronary or peripheral access).  Samson ‘373 further teaching
(claim 10) a braid having a nominal pitch angle of 45 degrees that can range from 20 degrees to 60 degrees (See Fig. 2) (Samson ‘373 - - Col. 12, l. 22- 28).
It would have been obvious to one having ordinary skill in the art to modify the braid(s) associated with Gifford to include a pitch angle degree ranging from 20 degrees to 60 degrees as taught by Samson ‘373 because it is a suitable braid angle for use as a typical catheter for treatment of the heart (Samson ‘373 - - Col. 9, l. 14- 21).
Gifford in view of Samson ‘373 is silent regarding picks per inch.
However, Flaherty teaches a flexible torque transmitting catheter for navigating tortuous anatomy in the same field of endeavor (Col. 2, l. 18- 28; Col. 3, l. 65- Col. 4, l. 1) having a braided distal section (400) with a braid angle (A) and picks per inch (PC) (Figs. 3a’, 3a’’)
(claim 10) wherein a picks per inch (PC) of the braided distal section range from 0 to 400 (Col. 7, l. 59- 62 - - Typically, cardiovascular catheters used in procedures such as those described herein utilizing a venous approach have braid angles A that result in a pick count of 50-70 picks per inch; a pick count of 50-70 picks per inch falls within the claim range of 0 to 400).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the braid associated with Gifford in view of Samson ‘373 to have a picks per inch of the inner layer ranging from 0 to 400 because the braid angle producing the pick count of 50-70 picks per inch is well known in the art of forming typical cardiovascular catheters and would have yielded predictable results, namely, providing access and treatment of the heart (Flaherty - - Col. 7, l. 55- 59; Samson ‘373 - - Col. 9, l. 14- 21).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Edwards (US Pat. No. 3,416,531) as applied to claim 1 and in further view of (US Pat. No. 5,927,345) (hereinafter Samson ‘345).  Samson ‘345 is cited in the Non-Final Office Action, mailed 4/07/22.
Regarding claim 11, Gifford in view of Edwards discloses the apparatus of claim 1, but Gifford in view of Edwards does not disclose wherein the coils comprise a flattened configuration with round edges.
However, Samson ‘345 teaches a braided structure used to provide torsional rigidity to medical catheters in the same field of endeavor (Col. 3, l. 45- 51) having coils (124)
(claim 11) wherein the coils (124) (Fig. 4C) comprise a flattened configuration with round edges (See Fig. 4C) (Col. 6, l. 1- 12 - - FIGS. 4A-F depict, in cross section, a number of filamentary profiles suitable for use in this invention, including a round wire (120) (Fig. 4A) and an oval cross-section (124 in FIG. 4C)).
Samson ‘345 also discloses that a round coil wire configuration and an oval cross-section wire are structural equivalents (Samson ‘345 - - Col. 6, l. 1- 12).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (an oval cross-section) for another (a conventional round wire associated with Gifford in view of Edwards) since the substitution would have yielded predictable results, namely, an appropriate filamentary profile for a braided structure used to provide torsional rigidity to medical catheters (Samson ‘345 - - Col. 6, l. 1- 12).  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Samson (US Pat. No. 5,702,373) (hereinafter Samson ‘373) as applied to claim 1 above and in further view of Samson (US Pat. No. 5,927,345) (hereinafter Samson ‘345).
Regarding claim 11, Gifford in view of Samson ‘373 discloses the apparatus of claim 1, Gifford further disclosing braided cable (Col. 5, l. 6- 15, Col. 4, l. 60- 63), but Gifford does not explicitly disclose
(claim 11) flatten coils as claimed.
However, Samson ‘373 teaches a torque cable in the same field of endeavor (Col. 13, l. 62- 67 - - Designs such as are shown in FIG. 7 may have a high level of stiffness in the proximal section (242) …such a catheter design has exceptional torque transmission. Such a catheter design may be desirable where a catheter is used for coronary or peripheral access), Samson ‘373 further teaching
(claim 11) a metallic braid comprising flat ribbon coils (Col. 2, l. 8- 21; Col. 11, l. 14- 16 - - a metallic braid comprising ribbons of a superelastic alloy. The construction technique has the benefit of producing catheter sections having small overall diameters but with exceptional strength, resistance to kinking, and recovery from kinking (even in vivo) should such kinking occur).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the braid associated with Gifford such that the braid comprises flat ribbon coils as taught by Samson ‘373 because it would provide for small overall diameters but with exceptional strength, resistance to kinking, and recovery from kinking (even in vivo) should such kinking occur (Samson ‘373- - Col. 2, l. 8- 21).
Gifford in view of Samson ‘373 does not specifically disclose wherein the coils comprise a flattened configuration with round edges.
However, Samson ‘345 teaches a braided structure used to provide torsional rigidity to medical catheters in the same field of endeavor (Col. 3, l. 45- 51) having coils (124)
(claim 11) wherein the coils (124) (Fig. 4C) comprise a flattened configuration with round edges (See Fig. 4C) (Col. 6, l. 1- 12 - - FIGS. 4A-F depict, in cross section, a number of filamentary profiles suitable for use in this invention, including a rectangular (flat) cross-section (122 in Fig. 4D) and an oval cross-section (124 in FIG. 4C)).
Samson ‘345 also discloses that a rectangular (flat) cross-section and an oval cross-section wire are structural equivalents (Samson ‘345 - - Col. 6, l. 1- 12).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (an oval cross-section) for another (rectangular (flat) cross-section associated with Gifford in view of Samson ‘373) since the substitution would have yielded predictable results, namely, an appropriate filamentary profile for a braided structure used to provide torsional rigidity to medical catheters (Samson ‘345 - - Col. 6, l. 1- 12).  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Edwards (US Pat. No. 3,416,531) as applied to claim 1 above and in further view of Samson (US Pat. No. 5,702,373) (hereinafter Samson ‘373).
Regarding claim 12, Gifford in view of Edwards discloses the apparatus of claim 1, Gifford does not explicitly disclose 
(claim 12) a number of coils as claimed.
However, Edwards discloses a torque cable in the same field of endeavor (Abstract, Col. 1, l. 37- 60 - - since Edwards discloses a flexible catheter with a high degree of torsional rigidity allowing for orientation of the distal end of the catheter tube into a curved path by twisting its proximal end, Edwards discloses a torque cable) 
(claim 12) wherein the first set of coils (34) of the inner layer and the second set of coils (33) of the inner layer comprise two coils (Edwards - - Col. 4, l. 13- 18 - - one coil doubled back on itself is interpreted as two coils).
It would have been obvious to one having ordinary skill in the art to modify the braid associated with Gifford such that the inner layer comprises two coils as taught by Edwards because it a known arrangement of braiding along a length of tube for torsional stability (Edwards - - Col. 4, l. 10- 29).
Gifford in view of Edwards does not disclose 
(claim 12) wherein the first set of coils of the inner layer and the second set of coils of the inner layer comprise four coils.
However, Samson ‘373 teaches a flexible torque transmitting catheter having spirally braided ribbons or coils in the same field of endeavor
(claim 12) wherein the first set of coils of the inner layer and the second set of coils of the inner layer comprise four coils (See Fig. 5) (Col. 13, l. 10- 16 - - a pair of ribbons is placed side by side and treated as the single ribbon was in the variations described in FIGS. 2-4 above in order to create a multiple-ribbon weave that is denser than a single ribbon variation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Gifford in view of Edwards in order to add another coil to create a multiple-ribbon weave as taught by Samson ‘373 such that the first set of coils of the inner layer and the second set of coils of the inner layer comprise four coils because it would provide a denser braided section (Samson ‘373- - Col. 13, l. 10- 16).  The motivation for the modification would have been to provide a composite catheter assembly with sections of various stiffness which is beneficial for navigating a tortuous anatomy (Samson ‘373 - - Col. 13, l. 23- 30).
Regarding claim 18, Gifford in view of Edwards discloses the apparatus of claim 15, but Gifford in view of Edwards does not specifically disclose
(claim 18) wherein a picks per inch of the inner layer and the outer layer is the same.
However, Samson ‘373 teaches a flexible torque transmitting catheter having spirally braided ribbons or coils in the same field of endeavor
(claim 18) wherein a picks per inch of the inner layer and the outer layer is the same (See Fig. 7 showing inner braid 244 and outer braid 246 wire cross-sections identically distributed along the longitudinal axis, such that the identical spacing between individual wires of the inner braid 244 and the outer braid 246 indicates that the picks per inch of the inner layer and the outer layer is the same; it is noted that applicant’s Specification at P. [0060] defines pick per inch as the number of weft wires per inch, and the spacing indicating a single pick is shown in Figs. 7,8, 9 ) (Col. 13, l. 23- 30; Col. 13, l. 46- 54 - - Fig. 7 utilizes the catheter sections of Figs. 2- 5, including the evenly spaced, 45 degree braid angle braid shown in Fig. 2, in producing a catheter with multiple layers of balanced braided sections, 244, 246 and having exceptional torque transmission).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Gifford in view of Edwards in order to dimension the picks per inch of the inner layer and the outer layer the same as taught by Samson ‘373 because an even number of equally sized coils would avoid an imbalanced catheter, and when there are multiple layers of balanced braids, the catheter has a high level of stiffness in the proximal area  (Samson ‘373 - - Col. 7, l. 67- Col. 8, l. 3; Col. 13, l. 62- 67).  The motivation for the modification would have been to provide for exceptional torque transmission, which may be desirable when the catheter is used in coronary or peripheral access while avoiding a helical curl in the resulting catheter caused by any imbalance (Samson ‘373 - - Col. 8, l. 9- 10; Col. 13, l. 62- 67).

Claims 13- 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Edwards (US Pat. No. 3,416,531) as applied to claim 1 above, and in further view of Webster, Jr. (US Pat. No. 5,057,092).  Webster, Jr. is cited in the Non-Final Office Action, mailed 4/07/22.
Regarding claim 13, Gifford in view of Edwards discloses the apparatus of claim 1, but Gifford in view of Edwards does not disclose
(claim 13) at least one axial strand.
However, Webster teaches a flexible torque transmitting intravascular catheter (12) in the same field of endeavor having a braided inner layer (24) having at least one axial strand (28) that increase the bending stiffness of the catheter body (12)
(claim 13) wherein the inner layer (24) (Fig. 2) further comprises at least one axial strand (28) (Fig. 2) that is braided with the plurality of coils of the inner layer (26) (See Fig. 2 - - showing interweaving of axial strand 28 and coils 26), and wherein the axial strand (28) extends from a proximal end of the torque cable (12) to the distal end of the torque cable (12) (See Fig. 1 - - showing longitudinal extension of axial strand (28)) (Col. 2, l. 35- 42; Col. 3, l. 1- 6 - - The braided reinforcing mesh 24 comprises interwoven helical braid members 26 and longitudinal warp members 28, which increase bending stiffness).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Gifford in view of Edwards in order to include at least one axial strand such that it is braided with the plurality of coils of the inner layer associated with Gifford in view of Edwards, and wherein the axial strand extends from a proximal end of the torque cable to the distal end of the torque cable because it would increase bending stiffness of the catheter body (Webster - - Col. 3, l. 1- 6).  The motivation for the modification would have been to reduce undesirable excess bending flexibility while maintaining high torsional stiffness, high resiliency and overall flexibility (Webster - - Col. 1, l. 24- 36).
Regarding claim 14, Gifford in view of Edwards and Webster discloses the apparatus of claim 13, Gifford in view of Edwards and Webster discloses the claimed invention except for an outer layer comprising at least one axial strand. It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention was made to modify Gifford in view of Edwards and Webster to include at least one axial strand that is braided with the plurality of coils of the outer layer associated with Gifford in view of Edwards and Webster such that each of the inner layer and outer layers disclosed by Gifford in view of Edwards and Webster have an associated at least one axial strand taught by Webster, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, Gifford in view of Edwards discloses the apparatus of claim 15, but Gifford in view of Edwards does not disclose
(claim 19) at least one axial strand.
However, Webster teaches a flexible torque transmitting intravascular catheter (12) in the same field of endeavor having a braided inner layer (24) having at least one axial strand (28) that increase the bending stiffness of the catheter body (12)
(claim 19) wherein the inner layer (24) (Fig. 2) further comprises at least one axial strand (28) (Fig. 2) that is braided with the plurality of wires of the inner layer (26) (Fig. 2) (See Fig. 2 - - showing interweaving of axial strand 28 and coils 26), and wherein the axial strand (28) extends from a proximal end of the torque cable (12) to the distal end of the torque cable (12) (See Fig. 1 - - showing longitudinal extension of axial strand (28)) (Col. 2, l. 35- 42; Col. 3, l. 1- 6 - - The braided reinforcing mesh 24 comprises interwoven helical braid members 26 and longitudinal warp members 28, which increase bending stiffness).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to include at least one axial strand taught by Webster such that it is braided with the plurality of wires of the inner layer associated with Gifford in view of Edwards, and wherein the axial strand extends from a proximal end of the torque cable to the distal end of the torque cable because it would increase bending stiffness of the catheter body (Webster - - Col. 3, l. 1- 6).  The motivation for the modification would have been to reduce undesirable excess bending flexibility while maintaining high torsional stiffness, high resiliency and overall flexibility (Webster - - Col. 1, l. 24- 36).

Claims 13- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Pat. No. 5,071,425) in view of Samson (US Pat. No. 5,702,373) (hereinafter Samson ‘373) as applied to claim 1 above, and in further view of Webster, Jr. (US Pat. No. 5,057,092).
Regarding claim 13, Gifford in view of Samson ‘373 discloses the apparatus of claim 1, but Gifford in view of Samson ‘373 does not disclose
(claim 13) at least one axial strand.
However, Webster teaches a flexible torque transmitting intravascular catheter (12) in the same field of endeavor having a braided inner layer (24) having at least one axial strand (28) that increase the bending stiffness of the catheter body (12)
(claim 13) wherein the inner layer (24) (Fig. 2) further comprises at least one axial strand (28) (Fig. 2) that is braided with the plurality of coils of the inner layer (26) (See Fig. 2 - - showing interweaving of axial strand 28 and coils 26), and wherein the axial strand (28) extends from a proximal end of the torque cable (12) to the distal end of the torque cable (12) (See Fig. 1 - - showing longitudinal extension of axial strand (28)) (Col. 2, l. 35- 42; Col. 3, l. 1- 6 - - The braided reinforcing mesh 24 comprises interwoven helical braid members 26 and longitudinal warp members 28, which increase bending stiffness).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Gifford in view of Samson ‘373 include at least one axial strand such that it is braided with the plurality of coils of the inner layer associated with Gifford in view of Samson ‘373, and wherein the axial strand extends from a proximal end of the torque cable to the distal end of the torque cable because it would increase bending stiffness of the catheter body (Webster - - Col. 3, l. 1- 6).  The motivation for the modification would have been to reduce undesirable excess bending flexibility while maintaining high torsional stiffness, high resiliency and overall flexibility (Webster - - Col. 1, l. 24- 36).
Regarding claim 14, Gifford in view of Samson ‘373 and Webster discloses the apparatus of claim 13, Gifford in view of Samson ‘373 and Webster discloses the claimed invention except for an outer layer comprising at least one axial strand. It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention was made to modify Gifford in view of Samson ‘373 and Webster to include at least one axial strand that is braided with the plurality of coils of the outer layer associated with Gifford in view of Samson ‘373 and Webster such that each of the inner layer and outer layers disclosed by Gifford in view of Samson ‘373 and Webster have an associated at least one axial strand taught by Webster, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KANKINDI RWEGO/           Examiner, Art Unit 3771